Citation Nr: 1700499	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 24, 2010, and in excess of 40 percent as of May 24, 2010, for Scheuermann's disease of the dorsal spine with degenerative disc disease. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  The Board remanded the appeal in March 2015 and again in March 2016.


FINDINGS OF FACT

1.  Prior to May 24, 2010, the Veteran's service-connected back disability was manifested by mild kyphosis, degenerative changes of the thoracolumbar and lumbosacral spine, with flexion of 80 degrees, and without ankylosis or incapacitating episodes of 4 weeks or more.  

2.  Beginning May 24, 2010, the Veteran's service-connected low back disability has been manifested by limitation of flexion of less than 30 degrees, without additional functional impairment, unfavorable ankylosis, or incapacitating episodes of 6 weeks or more.

3.  Throughout the appeal period, the Veteran has engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2010, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).   

2.  Beginning May 24, 2010, the criteria for an evaluation in excess of 40 percent for the Veteran's service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).   

3.  The criteria for an award of TDIU are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West  2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The duty to notify has been met.  See March 2008 and March 2014 VCAA correspondence and January 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

The Veteran was afforded several VA examinations throughout the pendency of the claim, most recently in June 2015.  The examinations of record are sufficient for the Board to reach a decision regarding the issues on appeal.  

Since the last remand in March 2016, the Court issued a precedent Court decision, which held that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, the only examination to specifically note that findings included active and passive range of motion was the August 2008 VA examination report.  The only examination to explicitly note pain with weight bearing was the June 2015 examination report.  

However, the Board finds that an additional examination is not necessary, because a 40 percent evaluation has been in effect since May 24, 2010.  A higher rating based on the general formula would require unfavorable ankylosis, which is not suggested by the evidence of record.  Obtaining passive or non-weightbearing range of motion testing could not affect the rating, because a higher rating requires fixation of the spine.  Regarding the period prior to May 24, 1010, the August 2008 VA examination showed active and passive range of motion testing to be the same.  The Board finds that it is not feasible to expect an examiner to be able to retrospectively determine both passive and active range of motion based on the other evidence, including the November 2009 VA examination.  

The Board also finds that there has been substantial compliance with the March 2015 and March 2016 remand the remand development orders, as the June VA examination complied with the March 2015 remand order, and recent records were obtained in connection with the March 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for Spine Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings are currently in effect, with a 10 percent rating effective prior to May 24, 2010, and a 40 percent rating effective that date.  

The rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

For the period prior to May 24, 2010, a 10 percent rating was in effect for the Veteran's thoracolumbar spine disability.  For a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).    

As applicable for the period prior to May 24, 2010, on a VA examination in August 2008, for active and passive range of motion of the thoracolumbar spine, flexion was to 80 degrees, extension to 25 degrees, lateral bending to 20 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Some back pain with extension was noted, as well as on lateral motions at the maximum movement points.  The range of motion shown on this examination, with forward flexion to 80 degrees and combined range of motion of 205 degrees, is well within the range of motion contemplated to the 10 percent rating in effect during this time.  

A VA examination in November 2009 revealed forward flexion to 80 degrees and combined range of motion of 230 degrees.  There were no palpable muscle spasms.  There was, however, mild increased kyphosis of the upper thoracic spine.  However, according to the examiner in August 2009, this was what characterized the service-connected Scheuermann's disease:  "Scheuermann's disease is an eponym for juvenile thoracic kyphosis. . . "  This is the condition shown in service, and for which service connection was originally granted; there is no indication it was due to muscle spasms or guarding.  

Moreover, although the Veteran complained of significant pain during that period, pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  On both the August 2008 and November 2009 VA examinations, it was noted that on repetitive motion, although the Veteran complained of some discomfort, there was no loss of motion, weakness, fatigability or incoordination.  It was noted that he did not have any muscle spasm.  The other evidence dated during that period likewise fails to disclose functional impairment beyond that contemplated by the 10 percent rating in effect for that time period.

The Board has considered the Veteran's lay testimony and other lay statements regarding the limitation of activities.  He stated that he has flare-ups requiring self-imposed bed rest.  He states his leisure activities are restricted, and that he has had to decrease his working hours.  However, the objective findings, which are more precise, during this period are not commensurate with a higher level of disability.  

The next VA examination that tested range of motion was in May 2010; this examination revealed flexion to 30 degrees, stopped with pain.  Extension was to 10 degrees, stopped with pain.  He had 10 degrees of right and left lateral flexion and rotation with pain.  The findings from this examination resulted in the assignment of a 40 percent rating, effective the date of the examination.  

That is the first instance on which entitlement to a higher rating of 40 percent was demonstrated.  Outpatient treatment records dated before that do not reflect quantifiable range of motion studies that reflect the criteria for a higher rating.  

Regarding whether a rating in excess of 40 percent is warranted, on or after May 24, 2010, for a higher rating under the general formula, symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5). 

Here, the Veteran had forward flexion to 30 degrees on the May 2010 VA examination, while extension, lateral rotation, and lateral bending were each to 10 degrees.  On the VA examination in July 2011, forward flexion was to 15 degrees, but extension, lateral rotation, and lateral bending were each to 30 degrees.  The June 2015 VA examination revealed forward flexion to 40 degrees, and to 10 degrees or more in the other spheres.  There was no additional functional impairment based on repetitive motion.  Ankylosis was not shown.  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  Regarding the right lower extremity, disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

The Veteran has complained of radiation of pain into the lower extremities on occasion.  He testified that he had experienced a sudden episode of intense pain in his back, followed by numbness of an entire side.  He could not walk, and had to miss 2 to 3 days of work after that.  However, and rather crucially, examinations of the lower extremities have not demonstrated radiculopathy.  Such forms the basis for determining that a separate rating based on radiculopathy is not warranted.  

The Veteran said he began having incapacitating episodes, meaning he had to stop what he was doing and lie down and rest his back, beginning in 2008.  He said he started missing a lot of work due to having to stay home in bed for his back condition.  Sometimes, it would be two days before he could return to work.  He said he had incapacitating episodes 3 to 4 time per month, lasting anywhere from 15 minutes to several hours.  He stated that his incapacitating episodes have continued to progress since 2010.  He testified that his current back condition was worse than it had been in January 2008.  He stated that is was worse than in May 2010; that it continued to progressively worsen.  He testified that recently, he had experienced a sudden episode of intense pain in his back, followed by numbness of an entire side.  He could not walk, and had to miss 2 to 3 days of work after that.  He said that his hours at work had been reduced from 40 hours to 30 or 32 hours, due to his disability.  

His wife testified that she had seen the Veteran go through a lot of excruciating pain because of his back injury.  She testified regarding his episodes where he would get slightly paralyzed on the right side.  He would have to lie down until the feeling came back into his body.  

Intervertebral disc syndrome may be rated based on the general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, the Veteran's self-imposed bed rest does not qualify as an "incapacitating episode."  He has not been shown to have physician-prescribed bed rest for periods in excess of 2 weeks per 12 months prior to May 2010, or at least 6 weeks per 12 months since that date.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated, and reflect consideration of imaging and other studies which show the underlying pathology.  The Board finds that these records should be accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1) (2015); Thun, 22 Vet. App. at 116  .

The schedular evaluations in this case are not inadequate. When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The Veteran's statements, in essence, asserting that these disabilities (major depression and Scheuermann's disease) had affected his ability to work are found to warrant a lesser degree of probative weight than the other evidence of record, including the specific medical findings, and considering his own personal interests in the claim.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology. In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Therefore, referral is not warranted.

III.  TDIU Rating

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is in receipt of a combined 80 percent schedular rating, for major depressive disorder, as well as his thoracolumbar spine disability.  The percentage requirements for TDIU under 38 C.F.R. § 4.16 (a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  In addition to the cervical spine and related disabilities, service connection is in effect for residuals of a fracture of the left malleolus, and for degenerative joint disease of the left hip, as well as tinnitus, for a combined rating of 70 percent.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran has been employed as a drafter or graphic designer throughout the appeal period.  Although his hours were decreased from 40 per weeks to 32 hours per week, he has maintained his employment.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."  Here, the Veteran's income, even at 32 hours per week, substantially exceeds the poverty threshold, which, in 2015, was $12,331.  Although he has used significant amounts of leave, he has not had to use any unpaid leave.  Moreover, his employer did not indicate that any accommodation had been made on account of the Veteran's disabilities.  Accordingly, the weight of the evidence is against the claim for a TDIU rating.  





ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected low back disability prior to July 1, 2013, is denied.

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability, beginning July 1, 2013, is denied.  

Entitlement to a TDIU rating is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


